NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/08/2022 has been entered. Claim 2 has been cancelled. Claims 1, 3-5 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/11/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Michael Battaglia on 04/27/2022.
The application has been amended as follows: 
Claim 1 is amended to:

1. (Currently Amended) A fuel supply control device for being disposed in a fuel supply device including an orifice, a pressurizing valve, a differential pressure meter, and a fuel supply pump and for, by using a parallel flow path of the orifice and the pressurizing valve is used as a complex pressurizing valve for a fuel supply amount and, controlling the fuel supply pump is controlled on the basis of a differential pressure before and after the complex pressurizing valve detected by the differential pressure meter, the fuel supply control device comprising: 
at least one memory storing instructions, and at least one processor configured to execute the instructions, wherein the at least one processor is configured to: 
control the fuel supply pump the fuel supply pump is configured to be controlled on the basis of a first fuel measurement amount obtained from the differential pressure before and after the complex pressurizing valve and a mutual relationship between the differential pressure before and after the complex pressurizing valve and a fuel flow rate when a rotational speed of the fuel supply pump is below a predetermined threshold value, 
control the fuel supply pump on the basis of a second fuel measurement amount obtained from a pump volume efficiency inApplication Serial No. 17/010,490 Attorney Docket No. 4371-0212Page 3 of 12consideration of an internal leak area of the fuel supply pump and a theoretical pump discharge volume when the rotational speed exceeds the predetermined threshold value, 
calculate the first fuel measurement amount and the second fuel measurement amount,
generate a switching signal by comparing the rotational speed of the fuel supply pump with the predetermined threshold value, 
selectively select the first fuel measurement amount or the second fuel measurement amount on the basis of the switching signal, 
calculate a deviation between the selected first or second fuel measurement amount 
generate an operation amount of the fuel supply pump by performing a predetermined control calculation process on the deviation.
Allowable Subject Matter
Claims 1, 3, 4 & 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a fuel supply control device for a fuel supply device having an orifice in a parallel flow path to a pressurizing valve, forming a complex pressurizing valve, the fuel supply control device having a memory and processor configured to: calculate the first fuel measurement amount and the second fuel measurement amount, generate a switching signal by comparing the rotational speed of the fuel supply pump with the predetermined threshold value, selectively select the first fuel measurement amount or the second fuel measurement amount on the basis of the switching signal, calculate a deviation between the selected first or second fuel measurement amount and a control target value; and generate an operation amount of the fuel supply pump by performing a predetermined control calculation process on the deviation. 
	The closest prior art of record includes NPL Seki, et al. “Development of Fuel Control System for More Electric Engine” (2015), cited in the previous office action.  Seki discloses a fuel supply control device for a similar complex pressurizing valve arrangement, with a fuel supply pump controlled on a basis of a differential pressure before and after the complex pressurizing valve, and a mutual relationship between the differential pressure and a fuel flow rate.  Seki fails to teach or suggest selectively selecting between a first fuel measurement amount or second fuel measurement amount on the basis of a switching signal comparing a rotational speed of the fuel supply pump and a threshold, calculating a deviation between the selected first or second fuel measurement amount and a control target value, and generating an operation amount of the fuel supply pump by performing a predetermined control calculation process on the deviation.
Claims 3, 4, 5 are allowable for the same reasons as claim 1, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741